              Case 20-50454-LSS          Doc 124   Filed 01/07/21   Page 1 of 4




                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )   Chapter 11
                                          )
PES HOLDINGS, LLC, et al.,                )   Case No. 19-11626 (LSS)
                                          )
                  Debtors.                )   (Jointly Administered)
_________________________________________ )
                                          )
PES HOLDINGS, LLC, et al.,                )
                                          )
                                          )
                  Plaintiffs,             )
                                          )
                  -and-                   )   Adversary Proceeding
                                          )
ICBC STANDARD BANK PLC,                   )
                                          )
                  Intervenor-Plaintiff    )
                                          )
                  v.                      )   Case No. 20-50454 (LSS)
                                          )
ALLIANZ GLOBAL RISKS US INSURANCE         )
CO., et al.,                              )
                                          )
                                          )
                  Defendants.             )
_________________________________________

                                    NOTICE OF SERVICE

       PLEASE TAKE NOTICE that the undersigned hereby certifies that on the 7th day of

January 2021, a copy of the following:

       Defendants’ Supplemental Response and Objection to Deposition Notice of Lancashire;

       Defendants’ Supplemental Response and Objection to Deposition Notice of Ace American;

       Defendants’ Supplemental Response and Objection to Deposition Notice of Barbican; and

       Defendants’ Supplemental Response and Objection to Deposition Notice of Westport


                                              1
             Case 20-50454-LSS        Doc 124       Filed 01/07/21   Page 2 of 4




were served upon the following persons via email:

Laura Davis Jones
James E. O’Neill
Peter J. Keane
Pachulski Stang Ziehl & Jones LLP
919 North Market Street, 17th Floor
P.O. Box 8705
Wilmington, Delaware 19899-8705
ljones@pszjlaw.com
joneill@pszjlaw.com
pkeane@pszjlaw.com

Edward O. Sassower, P.C.
Steven N. Serajeddini
Matthew C. Fagen
Kirkland & Ellis LLP
Kirkland & Ellis International LLP
601 Lexington Avenue
New York, New York 10022
edward.sassower@kirkland.com
steven.serajeddini@kirkland.com
matthew.fagen@kirkland.com

Andrew A. Kassof, P.C.
Nader R. Boulos, P.C.
Michael B. Slade
William T. Pruitt
Whitney L. Becker
Howard Kaplan
Eric White
Kent Hayden
Kirkland & Ellis LLP
Kirkland & Ellis International LLP
300 N. LaSalle
Chicago, Illinois 60654
andrew.kassof@kirkland.com
nader.boulos@kirkland.com
michael.slade@kirkland.com
william.pruitt@kirkland.com
whitney.becker@kirkland.com
howard.kaplan@kirland.com
eric.white@kirkland.com
kent.hayden@kirkland.com




                                              2
             Case 20-50454-LSS     Doc 124   Filed 01/07/21   Page 3 of 4




Mark D. Collins
Daniel J. DeFranceschi
Zachary I. Shapiro
Richards, Layton & Finger, P.A.
920 North King Street
Wilmington, DE 19801
collins@rlf.com
defranceschi@rlf.com
shapiro@rlf.com

David L. Yohai
John P. Mastando, III
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
david.yohai@weil.com;
john.mastando@weil.com

Richard I. Werder, Jr.
Jane Byrne
Deborah Newman
Eric Kay
Zachary Russell
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
rickwerder@quinnemanuel.com
janebyrne@quinnemanuel.com
deborahnewman@quinnemanuel.com
zacharyrussell@quinnemanuel.com

Kenneth H. Frenchman
Marc Ladd
Chelsea Ireland
Alex Sugzda
Cohen Ziffer Frenchman & McKenna LLP
1350 Avenue of the Americas
New York, NY 10019
kfrenchman@cohenziffer.com
cireland@cohenziffer.com
asugzda@cohenziffer.com
mladd@cohenziffer.com




                                         3
             Case 20-50454-LSS   Doc 124     Filed 01/07/21       Page 4 of 4




Dated: January 7, 2021
                                 HOGAN MCDANIEL

                                 /s/ Garvan F. McDaniel
                                 Garvan F. McDaniel (Del. Bar. No. 4167)
                                 1311 Delaware Avenue
                                 Wilmington, Delaware 19806
                                 Telephone 302-656-7540
                                 gmcdaniel@dkhogan.com

                                 -and-

                                 WILMER CUTLER PICKERING HALE
                                 AND DORR LLP

                                 Craig Goldblatt (Del. Bar. No. 6665)
                                 1875 Pennsylvania Avenue, NW
                                 Washington, DC 20006
                                 Telephone: 202-663-6000
                                 Craig.Goldblatt@wilmerhale.com

                                 Benjamin W. Loveland
                                 60 State Street
                                 Boston, MA 02109
                                 Telephone: 617-526-6000
                                 Benjamin.Loveland@wilmerhale.com
                                 Co-Counsel for Defendant Insurers

                                 -and-

                                 ZELLE LLP

                                 Jonathan R. MacBride
                                 1635 Market Street, Suite 1600
                                 Philadelphia, PA 19103
                                 Telephone: 484-532-5330
                                 jmacbride@zelle.com

                                 Mathew Gonzalez
                                 45 Broadway, Suite 920
                                 New York, NY 10006
                                 Telephone 646-876-4410
                                 mgonzalez@zelle.com
                                 Co-Counsel for Defendant Insurers




                                         4
